DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 09 December 2021. As directed by the amendment: Claims 1, 2, 7, 11, 12, and 17 have been amended, claims 4-6 and 14-16 are cancelled, and claim 21 has been newly added. Claims 1-3, 7-13, and 17-21 currently stand pending in the application. 
The amendments to claims 1 and 11 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities have been resolved. Accordingly, the claim objections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 09 December 2021 as to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0214167 to Theofilos (hereinafter, "Theofilos") in view of U.S. Patent No. US 9,180,022 to Georges et al. (hereinafter, "Georges") and U.S. Patent No. US 9,114,023 to Kana et al. (hereinafter, “Kana”). 
As to Claims 1-3 and 7-10, Theofilos discloses a surgical method comprising attaching a plate (210) and a spacer (140) to an insertion tool (400) (¶79), such that the plate is positioned anteriorly of the spacer, wherein the plate comprises a body having a pair of downwardly angled through-holes (226) and an upwardly angled through-hole (224 on the right) (¶77), and the spacer comprises lateral sides and a posterior portion interposed between the lateral sides, shown in FIGs. 6A-7; delivering the plate and the spacer to a surgical site via the insertion tool (¶81-84), wherein the plate and the spacer are positioned within a disc space between a pair of adjacent vertebral bodies (¶28, 78), wherein the plate includes a superior surface (221) and an inferior surface (222) and a portion of the superior surface and 
Theofilos is silent as to the posterior portion including a threaded bore for receiving a first portion of the insertion tool to attach the plate to the spacer; releasing the plate and the spacer from the insertion tool by releasing the first portion of the insertion tool from the threaded bore of the spacer, and wherein the plate further comprises (a) a first non-threaded bore between one of the pair of downwardly angled through-holes and the upwardly angled through-hole and (b) a second non-threaded bore, and wherein the first non-threaded bore is configured to receive the first portion of the insertion tool and the second non-threaded bore is configured to receive a second portion of the insertion tool; wherein one of the first and second non-threaded bores is aligned with the threaded bore of the spacer; wherein one of the first portion or the second portion of the insertion tool is a coupling shaft that is insertable through the one of the first and second non-threaded bores of the plate and the 
Georges teaches a surgical method comprising attaching a plate (11) and a spacer (1) to an insertion tool (63, 23), shown in FIGs. 4-10, such that the plate is positioned anteriorly of the spacer, wherein the plate comprises a body having a plurality of through-holes (holes at corners of plate), and the spacer comprises lateral sides and a posterior portion interposed between the lateral sides, the spacer including a threaded bore (5) for receiving a first portion (63, particularly at 66) of the insertion tool to attach the plate to the spacer, shown in FIG. 8; delivering the plate and the spacer to a surgical site via the insertion tool (col. 5 / ll. 45 – col. 6 / ll. 9); attaching the plate to at least one of the pair of vertebral bodies (col. 6 / ll. 10-11); and releasing the plate and the spacer from the insertion tool by releasing the first portion of the insertion tool from the threaded bore of the spacer (col. 6 / ll. 12-13), wherein the plate and the spacer remain at the surgical site and are decoupled from one another (col. 7 / ll. 21), and wherein the plate further comprises (a) a first non-threaded bore (19) and (b) a second non-threaded bore (cutouts in sides of plate that receive 41), and wherein the first non-threaded bore is configured to receive the first portion of the insertion tool and the second non-threaded bore is configured to receive a second portion (23, at 41) of the insertion tool; wherein one of the first and second non-threaded bores (the first non-threaded bore) is aligned with the threaded bore of the spacer; wherein one of the first portion or the second portion (the first portion) of the insertion tool is a coupling shaft that is insertable through the one of the first and second non-threaded bores of the plate and the threaded bore of the spacer. 
Kana teaches a surgical method comprising attaching a plate (140) and a spacer (120) to an insertion tool (192), shown in FIG. 17, such that the plate is positioned anteriorly of the spacer, wherein the plate comprises a body having a plurality of through-holes (148) for receiving bone screws and a non-threaded bore (149) for receiving a coupling shaft of the insertion tool, shown in FIG. 19, and the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the plate and spacer and the insertion tool in the method of Theofilos by providing the insertion tool with both first and second portions that interact with the plate and spacer, to provide enhanced orientational stability and gripping, since as taught by Georges, the insertion tool may have both a first portion or coupling shaft that comprises a threaded end for interacting with and engaging a threaded bore in the spacer to better hold the plate and spacer securely to each other during insertion, the first portion also passing through a first non-threaded bore in the plate that is aligned with the threaded bore of the spacer so that the first portion can be manipulated anteriorly of the implant, as well as a second portion that comprises prongs that are received by bores along the lateral sides of the plate and spacer to keep the plate and spacer in alignment with each other and the implant in a desired orientation during insertion by the insertion tool. The first portion or coupling shaft may be added to Theofilos’ insertion tool by passing through the center of the tool to then extend through the plate and into the threaded bore of the spacer, to provide the added security in 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Theofilos’ spacer with the threaded bore in its posterior portion, since Theofilos’ spacer comprises a c-shaped body such that in order for the first portion or coupling shaft of the insertion tool, as modified in view of Georges above, to pass through a non-threaded bore of the plate and engage the aligned threaded bore of the spacer, the threaded bore in the spacer would have to be formed on an inner surface at a posterior portion of the spacer which would align with the centrally located second non-threaded bore of the plate. The coupling shaft of the insertion tool may be increased in length such that the threaded end of the coupling shaft may pass through the aligned non-threaded bore of the plate and extend to threadedly engage the threaded bore of the spacer in the posterior portion of the spacer. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,180,022 to Georges et al. (hereinafter, "Georges") in view of U.S. Patent No. US 9,114,023 to Kana et al. (hereinafter, “Kana”). 
Georges discloses a surgical method comprising attaching a plate (11) and a spacer (1) to an insertion tool (63, 23), shown in FIGs. 4-10, such that the plate is positioned anteriorly of the spacer, wherein the plate includes a plurality of through-holes (holes at corners of plate) for receiving bone screws, shown in FIG. 7, and a non-threaded bore (central bore 19) for receiving a coupling shaft (63) of the insertion tool (coupling shaft 63 of the insertion tool is disposed in clip 23 of the insertion tool, which is received in the non-threaded bore), and the spacer includes lateral sides and a posterior 
Georges is silent as to the posterior portion including a threaded bore for threadably receiving the coupling shaft of the insertion tool to attach the plate to the spacer. 
Kana teaches a surgical method comprising attaching a plate (140) and a spacer (120) to an insertion tool (192), shown in FIG. 17, such that the plate is positioned anteriorly of the spacer, wherein the plate includes a plurality of through-holes (148) for receiving bone screws and a non-threaded bore (149) for receiving a coupling shaft of the insertion tool, shown in FIG. 19, and the spacer includes lateral sides and a posterior portion interposed between the lateral sides, the posterior portion including a threaded bore (240) for threadably receiving the coupling shaft of the insertion tool to attach the plate to the spacer, shown in FIG. 17 and in another embodiment in FIG. 22; placing the attached plate and the spacer to a surgical site via the insertion tool attached to the plate and the spacer (col. 7 / ll. 29-30); attaching the plate to the vertebrae with the bone screws inserted through the through-holes; and releasing the plate and the spacer from the insertion tool by unthreading the coupling shaft from the threaded bore of the spacer and removing the coupling shaft from the non-threaded bore (col. 7 / ll. 30-31), thereby leaving the plate and the spacer at the surgical site. 
. 


Allowable Subject Matter
Claims 11-13 and 17-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical method comprising the steps in claim 11, including but not limited to a spacer comprising a posterior portion including a threaded bore for receiving a coupling shaft of an insertion tool, a plate comprising a first non-threaded bore between one of a pair of downwardly angled through-holes and an upwardly angled through-hole of the plate, and a second non-threaded bore between the other of the pair of downwardly angled through-holes and the upwardly angled through-hole, wherein the first non-threaded bore is configured to receive an extension of the insertion tool and the second non-threaded .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775